Order consolidating actions and changing the place of trial in the second above-entitled action reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. One action is in equity and the other in law and they do not grow out of the same transaction. The two causes are independent of each other, the issues involved separate and distinct, and two trials will involve no duplication. Under such circumstances, the actions should not have been consolidated. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.